department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------------------- id no -------------- ----------------------------------------------------- telephone number --------------------- refer reply to cc psi b04 plr-105324-11 date july internal_revenue_service number release date index number ----------------- ------------------------ ------------------------ re --------------------------------- ---------------- legend ------------------------------------------------------- residuary_trust ------------------------------------------------------------------------------------------- ------------------------------------------------------------------------------------------- decedent spouse son attorney law firm accountant accountant year date date date date date date date state court ----------------------------------------------- state statute -------------------------- --------------------------------------------- --------------------------------- --------------------- -------------------------------------------- -------------------- --------------------- ------- --------------------- ----------------------- --------------------------- --------------------------- --------------------------- ------------------------- --------------------------- -------- ----------------------------------------------------------- --------------------------------------------- dear --------------------- plr-105324-11 this letter responds to your authorized representative’s letter of date requesting rulings on federal gift and estate_tax consequences of a judicial modification of a_trust the facts submitted are as follows decedent died on date survived by spouse under the terms of decedent’s will residuary_trust was established for the benefit of spouse during her life son is the sole trustee of trust residuary_trust is governed by the laws of state article of trust provides that if spouse survives decedent then the residuary_estate is to be divided into two separate trusts marital trust and residuary_trust article 5b contains provisions for the payment and distribution of residuary_trust specifically article 5b paragraph payment of income and principal to wife provides as follows the trustee shall pay to or apply for the benefit of my wife during her lifetime all of the net_income of the residuary_trust in monthly or in other convenient installments but not less often than annually if at any time my wife should become insane or incompetent and my wife should be in need of additional funds for her proper care maintenance and support the trustee in addition to the income payments provided in paragraph shall in his discretion pay to or apply for the benefit of my wife any amounts from the principal of the residuary_trust up to the entire amount of the residuary_trust as the trustee deems advisable paragraph dollar_figure continues hereinafter the withdrawal right paragraph my wife shall have the right from time to time to direct the trustee to pay to her or apply for her benefit such amounts from or portions of the principal of the residuary_trust up to the entire amount of the residuary_trust as she may designate in an instrument or instruments in writing delivered to the trustee in my wife’s lifetime the trustee shall comply with any such written directions and shall have no responsibility whatsoever to inquire into or determine for what purpose any such appropriations are made paragraph dollar_figure provides generally that upon the death of spouse trust will continue to be administered as one trust but the trustee will divide trust into equal shares one share for each child of decedent’s then living and one share for any deceased child to be subdivided into subshares for the deceased child’s descendants in the fall of year prior to decedent’s death decedent and spouse met with attorney to prepare their estate plan decedent and spouse expressed their desire that plr-105324-11 their estate plan be drafted to avoid the maximum amount of federal_estate_taxes when the property passed to their children on date attorney mailed a draft of the will draft will to accountant requesting a letter from him confirming that the draft will would allow decedent’s and spouse’s estates to avoid the maximum amount of federal_estate_taxes when their property passed to their children in the draft will article 5b paragraph dollar_figure provided as follows the trustee shall pay to or apply for the benefit of my wife during her lifetime all of the net_income of the residuary_trust in monthly or in other convenient installments but not less often than annually if at any time in the discretion of the trustee my wife should be in need of additional funds for her proper maintenance and support then the trustee in addition to the income payments shall in his discretion pay to or apply for the benefit of my wife such amounts from the principal of the residuary_trust up to the entire amount of the residuary_trust as the trustee from time to time deems advisable the withdrawal right paragraph was not a part of the draft will as a result when accountant responded to attorney on date he confirmed that the draft will would allow decedent and spouse to avoid the maximum amount of federal_estate_taxes when their property passed to their children subsequent to attorney’s receipt of the letter from accountant but before decedent executed his will attorney added the withdrawal right paragraph to the draft will on date attorney met with decedent and spouse to review the changes to the will after the meeting spouse delivered an unsigned copy of the will to accountant for his review while spouse waited accountant reviewed the will and prepared a letter dated date that stated that the family_trust would pass through without tax later that day spouse returned with the letter from accountant and decedent executed the will as of date on or about date spouse was advised by her new attorneys at law firm that the withdrawal right paragraph of article 5b paragraph as added by attorney would cause the assets of residuary_trust to be included in spouse’s gross_estate for estate_tax purposes in affidavits spouse attorney and accountant represent that it was decedent's and spouse's intent to minimize estate_taxes when their property passed to their children accordingly residuary_trust should have been drafted to ensure that the assets in residuary_trust would not be included in the gross_estate of spouse and spouse would not have any property or other rights to the trust property that would cause the assets to be included in spouse's gross_estate upon spouse’s death plr-105324-11 in order to correct the error in residuary_trust and to accurately reflect the intent of decedent on date spouse filed a petition with court seeking to modify residuary_trust on date court issued its judgment and order to reform trust order order reformed residuary_trust by deleting article 5b paragraph dollar_figure of decedent’s will and replacing it with a new paragraph dollar_figure which reads as follows the trustee shall pay to or apply for the benefit of my wife during her lifetime all of the net_income of the residuary_trust in monthly or in other convenient installments but not less often than annually if at any time my wife should be in need of additional funds for her proper care maintenance and support the trustee in addition to the income payments provided in paragraph shall in his discretion pay to or apply for the benefit of my wife any amounts from the principal of the residuary_trust up to the entire amount of the residuary_trust as the trustee deems advisable for such purposes the order reformed residuary_trust retroactive to decedent’s date of death you have requested the following rulings as a result of the judicial reformation of residuary_trust spouse does not possess a general_power_of_appointment under sec_2041 over the assets of residuary_trust and thus the assets of residuary_trust will not be included in spouse’s gross_estate for federal estate_tax purposes upon her death under sec_2041 the judicial reformation of residuary_trust will not be treated as the exercise or release of a general_power_of_appointment of spouse under sec_2514 that constitutes a gift_for federal gift_tax purposes and spouse will not be treated as making a gift under sec_2501 ruling sec_2001 provides that a tax is imposed on the transfer of the taxable_estate of every decedent who is a citizen or resident_of_the_united_states sec_2031 provides generally that the value of the gross_estate of the decedent shall be determined by including to the extent provided for in sec_2031 through the value at the time of his death of all property real or personal tangible or intangible wherever situated sec_2041 provides that the value of the gross_estate includes the value of all property to the extent of any property with respect to which the decedent has at the time of his death a general_power_of_appointment created after date or with respect to which the decedent has at any time exercised or released such a power plr-105324-11 of appointment by a disposition which is of such nature that if it were a transfer of property owned by the decedent such property would be includible in the decedent's gross_estate under sec_2035 to inclusive for purposes of sec_2041 the power_of_appointment shall be considered to exist on the date of the decedent's death even though the exercise of the power is subject_to a precedent giving of notice or even though the exercise of the power takes effect only on the expiration of a stated period after its exercise whether or not on or before the date of the decedent's death notice has been given or the power has been exercised sec_2041 provides that for purposes of sec_2041 the term general_power_of_appointment means a power which is exercisable in favor of the decedent his estate his creditors or the creditors of his estate sec_2041 provides that the lapse of a power_of_appointment created after date during the life of the individual possessing the power shall be considered a release of such power sec_20_2041-1 of the estate_tax regulations provides in part that a power_of_appointment exercisable to meet the estate_tax or any other taxes debts or charges which are enforceable against the estate is included within the meaning of a power_of_appointment exercisable in favor of the decedent's_estate his creditors or the creditors of his estate state statute provides in part that upon petition of a trustee or beneficiary a court may order that the terms of the trust be modified if the order is necessary or appropriate to achieve the settlor’s tax objectives and is not contrary to the settlor’s intentions state statute further provides that the court will exercise discretion to order a modification or termination in a manner that conforms as nearly as possible to the probable intention of the settler in 387_us_456 the court considered whether a state trial court's characterization of property rights conclusively binds a federal court or agency in a federal estate_tax controversy the court concluded that the decision of a state trial_court as to an underlying issue of state law should not be controlling when applied to a federal statute rather the highest court of the state is the best authority on the underlying substantive rule_of state law to be applied in the federal matter if there is no decision by that court then the federal authority must apply what it finds to be state law after giving proper regard to the state trial court's determination and to relevant rulings of other courts of the state in this respect the federal_agency may be said in effect to be sitting as a state court in this case the documentation submitted by spouse strongly indicates that decedent and spouse did not intend for spouse to have any control_over the assets held in residuary_trust and that the provision in article 5b paragraph dollar_figure of plr-105324-11 residuary_trust that permitted spouse withdrawal rights of principal from the residuary_trust was the result of a scrivener's error in reforming residuary_trust court found that that there was clear_and_convincing evidence of scrivener’s error and that the reformation of residuary_trust was necessary and appropriate to achieve decedent’s tax objectives and that the reformation was not contrary to decedent’s intentions consequently we conclude that the court's order on date modifying the trust instrument based on a scrivener's error is consistent with applicable state law that would be applied by the highest court of that state article 5b paragraph dollar_figure of residuary_trust as modified pursuant to the court's order does not provide spouse with a general_power_of_appointment under sec_2041 over the assets of residuary_trust therefore based on the facts submitted and the representations made we conclude that the value of the assets in residuary_trust will not be included in spouse's gross_estate under sec_2041 upon his death ruling sec_2501 imposes a gift_tax for each calendar_year on the transfer of property by gift during the year by an individual sec_2511 provides that the gift_tax shall apply whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible sec_2512 provides that where property is transferred for less than an adequate_and_full_consideration in money_or_money's_worth the amount by which the value of the property exceeded the value of the consideration shall be deemed a gift_for gift_tax purposes sec_2514 provides that the exercise or release of a general_power_of_appointment created after date shall be deemed a transfer of property by the individual possessing such power for gift_tax purposes sec_2514 provides that the term general_power_of_appointment means a power which is exercisable in favor of the individual possessing the power his estate his creditors or the creditors of his estate sec_2514 provides that the lapse of a power_of_appointment created after date during the life of the person possessing the power is considered a release of the power sec_25_2514-1 of the gift_tax regulations provides in part that a power_of_appointment exercisable to meet the estate_tax or any other taxes debts or charges which are enforceable against the possessor or his estate is included within the meaning of a power_of_appointment exercisable in favor of the possessor his estate his creditors or the creditors of his estate plr-105324-11 as discussed in the first ruling residuary_trust as modified does not provide spouse with a testamentary general_power_of_appointment accordingly based on the facts submitted and the representations made we conclude that the modification of article 5b section dollar_figure of residuary_trust will not constitute the exercise or release of a general_power_of_appointment by spouse within the meaning of sec_2514 further we conclude that the modification of article 5b paragraph dollar_figure of residuary_trust pursuant to the court’s order will not be treated as a deemed transfer of an interest in residuary_trust by spouse for gift_tax purposes under sec_2501 a copy of this letter should be attached to any gift estate or generation-skipping_transfer_tax returns that you may file relating to these matters the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as specifically ruled herein we express or imply no opinion on the federal tax consequences of the transaction under the cited provisions or under any other provisions of the code this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent sincerely ______________________________ leslie h finlow senior technician reviewer branch office of the associate chief_counsel passthroughs special industries enclosures copy for sec_6110 purposes
